Case 1:20-cv-07301-AT Document 23 Filed 03/04/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
BERNARD LEWIS, DOC #:
DATE FILED: 3/4/2021
Plaintiff,
-against- 20 Civ. 7301 (AT)
SELIP & STYLIANOU, LLP, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On November 16, 2020, the Court ordered the parties to submit a letter within 60 days
indicating their position on referral for settlement to the District’s Mediation Program. ECF No. 19
§ 10. That submission is now overdue. Accordingly, by March 11, 2021, the parties shall submit a
letter indicating whether they wish to be referred to the District’s Mediation Program.

SO ORDERED.

Dated: March 4, 2021
New York, New York

O-

ANALISA TORRES
United States District Judge
